MARTIN, District Judge.
This bark, bound from Cienfuegos, in Cuba, to Philadelphia, laden with sugar, on the night of the 20th July last, ran ashore on the Pelican Shoals. She was boarded the next morning by the masters of the Dart, the Champion, the Lafayette, the George L. Bowne, and the Vin-yard. They found the master and crew, except two men, sick, the bark badly ashore on a rocky bottom, and leaking, but not badly. At the master’s request the libelants sent the captain and crew, except the second mate, to Key WTest, where they could be made more comfortable, and immediately commenced to lighten and discharge the bark. They also carried out aud hove upon a heavy anchor. During the day and part of the night they lightened the bark of about 74 hogsheads and some eighty boxes and tierces of sugar, when the bark bilged, filled with water, and became a total loss. The libelants saved the bark’s materials and a small part of the cargo, — in all $7,464.49, including $1,612 duties.
According to my judgment an equal division of the property saved, as near as may be, between the salvors and owners will be reasonable. It is therefore ordered, adjudged, and decreed that the salvors have and recover, in full compensation for their services, the one-half of the proceeds of the property saved by them, after first deducting the costs and expenses of this suit, the duties, the wharfage, storage, bills for labor, notary public bills, commissions, and all other charges upon the property, except proctors’ fees, and that the residue of said proceeds be paid to the master of said bark for and on account of whom it may concern; that it be referred to Mr. Baldwin, as commissioner, to take the bills and accounts for expenses, duties, etc., and adjust and apportion them between the different salvors according to their several interests, and ascertain the salvage accruing to each interest, under this decree, and that he make a division of the salvage, when ascertained, into shares according to the interests and rights of the several salvors; that the clerk pay the salvage, duties, and bills for wharfage, etc., when ascertained; and that all other questions be reserved.